 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDWelsh Company of the South,Inc.andAluminumWorkers International Union,AFL-CIO.Case 15-CA-3834April 30, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn December 22, 1970, Trial Examiner James F.Foley issued his Decision in the above-entitled proceed-ing, finding that Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. He also found that Re-spondent did not engage in certain other unfair laborpractices and recommended that these allegations ofthe complaint be dismissed. Thereafter, Respondentfiled exceptions to the Trial Examiner's Decision. TheGeneral Counsel filed a brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings,' conclusions,2 and recommendations of theTrial Examiner, as herein modified.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner as modified below and hereby or-ders that Respondent Welsh Company of the South,Inc.,Union Springs, Alabama, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order, as somodified.'In adopting the Trial Examiner's finding that Respondent dis-criminatorily discharged employees Parham and Jones because they en-gaged in union activity, we deem it unnecessary to rely on the backgroundevidence concerning activity of supervisors other than Plant SuperintendentCarlson.We find that there is sufficient evidence to support the unlawfuldischarge findings based upon Carlson's admission that he told Parham andJones they were being given disciplinary layoffs for their union talk duringworking time.'The Trial Examiner concluded that Respondent threatened employeesand recommended a prohibition against threats. Finding no supporting evi-dence, we shall delete this provision.1.Delete the words "and threatening" from para-graph 1(a) of the recommended Order.2.Substitute the attached notice for the Trial Ex-aminer's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT interrogate employees, or givethem the impression of surveillance, or otherwiseinterfere with, coerce, or restrain them in regardto their rights to become members of AluminumWorkers International Union, AFL-CIO, or anyother labor organization, to engage in union orother concerted activity to assist this Union, orany other labor organization, or to select or au-thorize it or any other labor organization to act astheir collective-bargaining representative.WE WILL NOT discourage membership in theabove Union, or any other labor organization, bydischarging employees because they become orseek to become members of this Union, or anyother labor organization, or assist it, or any otherlabor organization, or select or authorize it, or anyother labor organization, to act as their collective-bargaining representative, or otherwise discrimi-nate against them in regard to hire and tenure oftheir employment, or any term or condition ofemployment, for these reasons.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of their rights to self-organization, toform labor organizations, to join or assist the Un-ion, or any other labor organization, to bargaincollectively through representatives of their ownchoosing or to engage in any other concerted ac-tivities for the purpose of collective bargaining, orother mutual aid or protection.WE WILL offer immediate reinstatement to Lil-lie Elizabeth Parham and Frances Marie Jones totheir former jobs or, if these jobs no longer exist,to substantially equivalent jobs, and make themwhole for any loss of earning they may have suff-ered because of the discrimination against themwith interest at 6 percent per annum.WE WILL notify immediately Parham and Jonesif presently serving in the Armed Forces of theUnited States of their right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective ServiceAct and the Universal Military Training and Ser-vice Act.190 NLRB No. 42 WELSH CO. OF THE SOUTHAll our employees are free to become,or refrain frombecoming,members of Aluminum Workers Interna-tional Union,AFL-CIO,or any other labor organiza-tion.WELSH COMPANYOF THE SOUTH,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, T6024 Federal Building (Loyola), 701 LoyolaAvenue, New Orleans, Louisiana 70113, Telephone504-527-6367.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES F. FOLEY, Trial Examiner: This case, 15-CA-3834,was brought before the National Labor Relations Board(herein called the Board) under Section 10(b) of the NationalLabor Relations Act, as amended (herein called the Act), 61Stat. 136, 76 Stat. 569, against Welsh Company of the South,Inc. (herein called Respondent), by a complaint issued Au-gust 11, 1970, and amended August 26, 1970, and answerfiled October 5, 1970. The complaint is premised on a chargefiled June 10, 1970, by Aluminum Workers InternationalUnion, AFL-CIO (herein called the Union).It is alleged in the amended complaint that Respondent hasviolated Section 8(a)(1) of the Act by: (1) conduct of PlantSuperintendent Leif Carlson on or about May 28, 1970, ofinterrogating an employee concerning the employee's "unionactivities, sentiments and desires," and creating the impres-sion of surveillance of employees' union activities by statingto employees on two separate occasions that he knew theyhad been working for an organization other than Respondent,meaning a labor organization, by stating to an employee thathe knew the employee had attended union meetings, and bystating to two employees on two separate occasions that theknew that the employees were discussing the Union on thejob; and (2) Respondent, on or about May 28, 1970, dis-criminatonly promulgated a no-solicitation rule prohibitingunion solicitation during working hours by employees at theirwork stations, or, in the alternative, discriminatorily enforc-ing such a no-solicitation rule.'It is also alleged in the amended complaint that on or aboutMay 28, 1970, in violation of Section 8(a)(3) and (1) of theAct, Respondent discharged employees Lillie Elizabeth Par-ham and Frances Marie Jones "because of their membershipIAt the outset of the hearing, General Counsel, Respondent, and Charg-ing Party stipulated that Respondent at its Union Springs plant neithermaintained nor enforced a written rule which prohibited or inany waylimited or restricted employees from engaging in union activities221in, and activities on behalf of the Union, and to discourageunion and other concerted activity on the part of its em-ployees."Respondent, in its answer filed October 5, 1970, denies theallegations of illegal conduct in the amended complaint.A hearing on the amended complaint and answer was heldbefore me on October 15, 1970, in Troy, Alabama. The par-tieswere afforded an opportunity to present evidence, tomake oral argument, and file briefs. Briefs were filed by Gen-eral Counsel and Respondent, after the close of the hearing.FINDINGS AND CONCLUSIONSITHE BUSINESS OF RESPONDENTRespondent, a corporation authorized to do business inAlabama, has a plant in Union Springs, Alabama, where itmanufactures juvenile furniture and equipment. During the12-month period preceding August 11, 1970, Respondentpurchased goods and services with a value in excess of $50,-000, directly from points located outside the State of Ala-bama, and which were shipped directly to its Union Springsplant from outside Alabama, and sold goods valued in excessof $500,000, consisting in part of goods with a value in excessof $50,000, sold to customers located outside the State ofAlabama, and shipped directly to their locations outside theState of Alabama from Respondent's plant in Union Springs,Alabama. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and assumptionof jurisdiction of this case will effectuate the purposes of theAct.IITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The IssuesThe issues in this case are limited to conduct of Leif Carl-son, plant superintendent of Respondent. He testified in thehearing before me that when he gave notice on May 28, 1970,to Jones and Parham that they were terminated he told themthat he knew they were agitating for an outside group thatwas trying to disrupt the Company, that this type of activitywas legal as long as it was engaged in during breaktime,lunchtimes, before work, or any time else other than workingtime, but it was illegal when engaged in on working time. Thequestions to be decided are:Do statements made by Carlson to employees Jones andParham when he gave them notice they were dischargedconstitute the giving of an impression of surveillance, orinterrogation, violative of Section 8(a)(1) of the Act?Did Respondent by Carlson discriminatorily promul-gate a no-solicitation rule or discriminatorily enforce ano-solicitation rule in violation of Section 8(a)(1) of theAct?Did Respondent by Carlson discharge Jones and Par-ham for violation of a valid no-solicitation rule or fordisrupting discipline and production, or did it dischargethem, in violation of Section 8(a)(3) and (1) of the Act,because they engaged in organizational activity or otherunion activity? 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Background Evidence'1.Union activityOn May 19,1970,Frances Marie Jones and Lillie ElizabethParham attended a meeting of a labor union identified as theClothingWorkers Union,and on June 1, 1970, attended ameeting of the Union.Jones, on May 18, 1970,asked twoemployees during working time if they were going to theunion meeting the next evening.Parham also attended theMay 19 union meeting.On a number of occasions,Parhamtalked about the Union to other employees during workingtime.2. Surveillance by supervisorsOn Thursday, May 21, 2 days after theMay 19 unionmeeting,Jones attended,Jones was instructedby Mary NellHasson,assistant supervisorof thesewing line,' to return tothe jobon the sewing line she heldfor the first 1-1/2 yearsof her 6 yearsand 3 months of employment.She had beenholdingthe job ofclipout girlfor the last 4-3/4 years of heremployment with Respondent.A clipout girlcollected thework of fiveor six sewing machine operators and carried tothem the materialson which theywereto work.'Jonesand other employeescongregated daily near theirworkstations in the interval between 12:20 p.m.,the end ofthe lunch period,and 12:30p.m.,when working timeresumed.After theMay 19 meeting,Rita Chancey, produc-tion manager,came to this area daily until Jones was ter-minated onMay 28,and sat downclose to where Jones andother employees were sitting.She couldoverhearanythingthat was said.MyrtisDriggers, supervisorof thepackagingtable, asked employee Elizabeth Copes if she wasgoing to theunion meeting.Driggersasked her thisquestioninMay 1970beforeJones and Parham were discharged.The Union, iden-tified asClothing Workers Union,held its meeting on May19 and theUnion helditsmeeting on June 1.Driggers ap-pears to have been referringto the June1meeting.Jean Driggers,supervisorof thesewing line,said to ZolaMaureen Rileyshortly aftershe returned to Respondent'semployment on June 1,1970, "Ihearyou'vebeen talkingunionon thefloor."Riley replied that no one said anythingto her aboutnot talking union on the floor. She also said thatthe twowomen towhom she had beentalkingasked heraboutthe Union.Driggers had assignedher to theexaminingtable when her machinebroke down. While shewas workingthere two women asked her about the Union. When Riley'smachine was fixed, she went backto it and resumed operatingit. It was about 30 minutes later that Driggers accused her oftalking unionon thefloor.After Riley had said toDriggersRespondent employs between 165 and 180 rank-and-file employees,and an additional number of supervisory employees. General Counsel intro-duced evidenceof conductby supervisors hostile to union organization. Thisconduct isnot alleged in the amended complaint as violationsof the Act.Respondent did not litigate it. I received it as part of the background evi-dence, and have considered it in reaching my decision on the conduct thatis in issue.All persons referredto as supervisors were identified as supervisors innotices signedby Carlsonwhich were posted on the bulletin boards wherenotices to employees were posted.Hasson was identified as assistant super-visor in the same type of notice.She was in charge of the sewing line in theabsence of Jean Driggers,the supervisor.The supervisors were in charge ofgroups of employees,and responsibly directed them.Ifind that the super-visors and Assistant Supervisor Hasson were supervisors within the meaningof Section2(11) of the Act.There is noevidence that Jones received a reduction in pay on thechange injobs. However, onthe sewing assignment she had less contact withother employees during working time than she had when she serviced thefive or six employees as a clipout girl.that the women had asked her about the Union,Driggers saidto her,"Well, you'llbe fired if you talk union on the floor.I can tell you something else. If you don't make 100% thisweek you're going to be fired anyway."Riley had not workedfor Respondent for 6 years prior to her return on June 1,1970. AMrs. Reynolds of Respondent's office had telephonedher and,when Riley returned the call,Reynolds asked her ifshe would be interested in returning to work.Riley repliedthat she would have to talk to Plant Manager Carlson first.She had a conversation with Carlson the next day, and hepromised certain inducements if she would return to Re-spondent's employ.He said he needed her.She was hired asa sewing machine operator.C.Evidenceof AllegedIllegal ConductAs stated,on May 28,1970, Plant Superintendent Carlsonterminated the employment of Jones and Parham.He tes-tified he stated to them that the terminations were not finalas he wished to check with Respondent's St. Louis office tosee if he was acting properly in terminating them for talkingabout a union during working time. He would let them knowif they were to return to their jobs.Carlson also testified hechecked with his head office and found he acted properly, andthereupon decided they were discharged permanently. He didnot notify them of this final decision he testified he made.They did not return to the plant or take any other action toinquire about the permanence of their discharge.1.Testimony of Jones, Parham, and Carlson about thedischargeAs stated,Jones testified that on May 19,1970, she askedtwo employees at different times during working hours if theywere going to attend the union meeting to be held by theClothingWorkers Union on May 19,1970, and that sheattended this meeting.She testified this was the extent of herunion activity.She denied she engaged in any organizationalactivity on behalf of this union.She testified she learned thatthis union could not represent the employees of Respondent.Jones denied she said anything to anybody during workingtime about what took place at the May 19 union meeting. Sheattended a meeting of the Union on Monday,June 1, 1970,but that was 5 days after her discharge on May 28, 1970.Jones testified that on Thursday,May 28,1970, which waspayday,Jean Driggers, her supervisor,did not give her hercheck when she distributed the checks,but said that Carlsonwished to see her in his office.She went to his office andwaited there 15 to 20 minutes.Driggers and Rita Chancey,the production manager,came into the office.Carlson thentalked to her in the presence of Driggers and Chancey.Jones testified that Carlson said to her he heard she hadbeen trying to get another organization,and she replied thatshe did not know who was giving him this information, butitwas the wrong information.He said to her she need notcome to work on Monday,that he was laying her off, andwould let her know when she was to come back in. Jonestestified she recalled that she went to the meeting of theClothing Workers Union,but that union could no representthe plant's employees.She left the plant and never came back.As stated,Carlson testified he said to Jones he "understoodshe was agitating for an outside force,group.Is this true?"and she denied she was. He said to her he had people willingto swear in court she was. He then said to her that this typeof activity was perfectly legal from the company standpoint,the Federal Government standpoint,and from the labor busi-ness standpoint as long as it was conducted during break-times, lunchtime,before work,or any time else except duringwork,which time was his time and it was supposed to bedevoted to work. As stated, Carlson then testified that he said WELSH CO. OF THE SOUTHhe did not know "the status of a case of this nature" andwould have to check with his people in St. Louis. He testifiedhe further said she was on a disciplinary layoff, and he wasnot firing her. Carlson testified he checked with St. Louis, andthen fired her. Jones testified on cross-examination she didnot recall Carlson saying on May 28 that she could talk aboutanything on her time, or his saying that what she did onbreaks and lunchtime was up to her.Parham testified that she attended the meeting of theClothing Workers on May 19, 1970, and that she attended themeeting of the Union on June 1, 1970. She had been employed5 years when she was terminated on May 28, 1970. At thetime of discharge she was running a riveting machine, andhad been putting trays on "buggies" for about a week beforeMay 28. Her supervisor was Sue Calhoun. Calhoun gave herher check after she gave checks to the other employees underher supervision. She said to Parham that Carlson wished tosee her. She waited for Carlson. After a brief wait Carlson,Chancey, and Calhoun appeared. According to Parham,Carlson said, that he understood she had been talking abouta union organization, and that she knew he was not going tostand for anything like that. He then said she had a right totalk abouta meetingor a union organization on her own time,but was not allowed to talk union organization of any kindduring working hours.Parham testified that she said to Carlson that if she wastalking union during working hours she did not know whenitwas because she had been so busy at the end of the conveyorbelt catching buggies that she did not have time to talk toanybody. Parham testified, however, after being shown astatement she gave a representative of the Board's RegionalOffice on July 7, 1970, that she recalled that she discussedunions during working time on several occasions, but did notrecall what she said or when the discussions took place. Shealso testified what she said or when the discussions tookplace. She also testified that at the ending of the Thursday,May 28, conversation Carlson said he was not firing her fortalking union during working hours, that he was just layingher off. But he told her not to report for work on Monday,and that he would let her know when to come in after hechecked with his advisors.' Lillie testified he never called herback.Carlson testified that in the May 28 conversation withParham he said to her that he understood she was workingfor an outside force, group, and Parham said, "What do youmean?" He replied, "For an outside force that is trying todisrupt the Company." He asked her if she understood whathe meant, and if it was true, and she answered she under-stood, and admitted that it was true. Carlson testified that hethen said to Parham "Lillie this is illegal from company'sstandpoint, a Federal Government standpoint and from thelabor standpoint when it's done on company time. You arefree to do this on your breaks, lunch, after hours." He thensaid to Parham he did not know "the status of this type ofthing," that it had never come up before, and he would haveto check with their legal people in St. Louis about it, andwould let her know. He told her it would not be necessary forher to return to work, that she was on disciplinary layoff,although she was not fired. According to Carlson, he checkedwith his headquarters in St. Louis, and, as a result, ter-minated her employment.Carlson testified that he had a similar experience with anemployee by the name of Jesse Guice a few days before May28, and that he checked with St. Louis regarding this situa-tion, and after doing so terminated him. In response to his'Memorial Day was on Saturday, May 30 The employees did not workon Saturday, so Friday, May 29, was the nonwork day223counsel's question eliciting Respondent's policy or rule withrespect to nonwork activities during working hours, Carlsontestified that working hours were supposed to be timeworked. In response to his counsel's question asking whetherother employees had been terminated for talking about non-working activities during working time, Carlson answeredthat other employees had been terminated for such a reason,and referred to Betty Rotten who had been discharged in1962 or 1963 for "continually talking." Carlson further tes-tified that there were at least four or five others whose nameshe could not remember who were discharged over the prior10 years for the same reason.'Carlson, on cross-examination, testified that in the conver-sations he had with Jones and Parham when he terminatedthem on May 28, 1970, he discussed with employees for thefirst time when they could and could not discuss union organ-ization.He testified that he had no knowledge that any of hissupervisors had ever discussed this subject with employees.Jones and Parham testified that prior to the discharge on May28, they had never had reprimanded orally or in writing ordisciplined in regard to the quality or quantity of their work,work output, or their conduct as employees. This testimonyof Jones and Parham is unrebutted.2.Other oral testimony relevant toJones' and Parham's dischargeEmployees Jones, Parham, Renfroe, Copes, Riley andBanks, as witnesses for the General Counsel, gave unrebuttedtestimony they had no knowledge of any rule banning talkingduring working time, that supervisors talked to rank-and-fileemployees and rank-and-file employees talked among them-selves about nonwork subjects during working time, and thatcollections for flowers, wedding presents, birthday presents,going away presents, and Christmas presents were taken upduring working time by rank-and-file employees with permis-sion of supervisors and by the supervisors themselves. Jonesalso testified that Jean Driggers said to her and other em-ployees not to talk when Welsh, an official of Respondent,was in the plant. Renfroe also testified that Rita Chancey inApril 1962 or 1963 said not to talk too much on the job.ANALYSIS AND FINDINGS ANDCONCLUSIONS OF FACT AND LAW'In the May 28, 1970, conversation Respondent's PlantSuperintendent Carlson had with employee Jones, he askedher if it was true she was engaging in union activity. And hesaid to her that he had employees willing to swear in courtshe was engaging in it. Jones was shopping around for a unionto represent Respondent's employees. She attended a meetingon May 19, 1970, of a union she identified as a clothingworkers union, and asked two employees at different times onMay 18, 1970, if they were going to the May 19 meeting.6Carlson testified that Respondent's filingsystem would disclose theidentity of these four or five persons. He further testified that he securedaffidavits from other employees about Jones and Parham on June 13, 1970,after they were terminated, and after July 12, 1970, when Respondentreceived notice that an unfair labor practice charge had been filed againstitIdo not consider Carlson's testimony that Respondent's files woulddisclose the identity of the four or five employees to be probative evidence.Carlson's testimony that he secured statements about Jones and Parham andtheir union activity on working time raises a question as to whether heviolated Sec 8(a)(1) and (4) in securing the affidavits. Since this matter wasnot litigated I do not pass on it. In any event, I do not consider this testimonyas testimony favorable to Respondent's case.'All credibility conflicts have been resolved and findings of fact madeafter evaluation of demeanor and oral testimony of the witnesses in thecontext of the record as a whole. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDJones testified she learned that this union could not representemployees in Respondent's plant. Jones also attended a. meet-ing of the Union on June 1, 1970, 5 days after she was ter-minated. Carlson referred to Jones' efforts in seeking a unionand to the union she was seeking as agitating for an outsideforce.Carlson, in the conversation he had with Parham on May28, 1970, asked Parham if it was true that she was workingfor an outside force that was trying to disrupt the Company.As in the case of his statements to Jones, it is clear from theevidence that Carlson in referring to an outside force wasreferring to a labor organization. Parham attended the May19, 1970, union meeting, and discussed union organization onseveral occasions with other employees during working time.I find and conclude that Respondent' by Carlson's conducthas violated Section 8(a)(1) of the Act by illegal interrogationand theillegalgiving of an impression of surveillance.'Respondent stipulated with General Counsel and ChargingParty that Respondent neither maintained nor enforced awritten rule which prohibited or in any way limited or re-stricted employees from engaging in union activities. PlantSuperintendent Carlson testified that the time he said to Jonesand Parham on May 28, 1970, they had a right to engage inunion activity on their own time but not on working time, aspart of the explanation for their discharges, he was speakingto employees for the first time about engaging in union ac-tivity on working time. He also testified that to his knowledgenone of his supervisors had discussed this subject with em-ployees. Jean Driggers, shortly after June 1, 1970, threatenedemployee Riley with discharge if she talked about the Unionduring working time.I find and conclude that on this evidence Respondent hasnot promulgated or enforced a no-solicitation rule, valid orinvalid, and, therefore, did not violate Section 8(a)(1) of theAct by promulgation of a discriminatory no-solicitation ruleor discriminatorily enforcing a no-solicitation rule. The evi-dence discloses the complete absence of a rule, written or oral,prior to Carlson's conversations with Jones and Parham onMay 28. It also discloses that Carlson's statements to Jonesand Parham were not, and were not intended to be, thepromulgation of a rule. Promulgation means an open declara-tion, proclamation, or announcement. Carlson's statementsto Jones and Parham in separate conversations, even thoughtwo supervisors were present in each instance, that they werebeing given disciplinary layoffs, which I find were discharges,for talking about union organization or the seeking of unionrepresentation during work time, were not an open declara-tion, proclamation, or announcement to employees generallyor to a class or group of employees. A rule may be promul-gated orally by its announcement to a group in a meeting orgathering or even by a series of indivudal warnings. This isnot the case here. Moreover, the promulgation must precedethe imposition of discipline for its violation. In this case, thediscipline was imposed simultaneously with the statementsthat an employee may not talk union during working time.'As I have found, Respondent's Plant Superintendent Carl-son told employees Jones and Parham on Thursday, May 28,1970, not to report for work on the next workday which wasJune 1, 1970, or thereafter until he let them know they wereto report for work. Neither Carlson nor any other representa-tive of Respondent communicated with them thereafter to tell'Mobile Paint Manufacturing Company of-Delaware, Inc.,168 NLRB783;Skaggs Transfer, Inc.,185 NLRB No. 91;Struksnes Construction Co.,Inc.,165 NLRB 1062;N.L.R.B. v. South Bay Daily Breeze,415 F.2d 360(C.A. 9), enfg. 160 NLRB 1850.9SeePeyton Packing Company, Inc.,49 NLRB 828, enfd. 142 F.2d1009, cert. denied 323 U.S. 430.them to report for work or that they were permanently dis-charged. Carlson's testimony is that he was giving them disci-plinary layoffs for talking about organizing a union duringworking time. The disciplinary layoffs were in fact dischargeswith the built-in protection of his being able to put them backto work if his superiors ordered him to do so. However, theyendorsed his conduct.The evidence favoring General Counsel presentsa primafaciecase that Respondent discharged Jones and Parham todefeat union organizational activity, and its consequence ofmembership in a union, in violation of Section 8(a)(3) and (1)of the Act. There is the testimony of Jones' and Parham'sunion activity; the testimony of Carlson as to what he said toJones and Parham on May 28, 1970, when he dischargedthem; the testimony of Jones and Parham relating to theirconduct during working time, disclosing that while theytalked during working time they did not engage in talking andother conduct to the extent they interfered with efficiency,production, or discipline; the background evidence showingRespondent's hostility to the organizing of a union or seekingunion representation and the unrebutted testimony of Gen-eral Counsel's witnesses including Jones and Parham thatRespondent did not have a rule dealing with talking duringworking time, that employees talked during working timeamong themselves and with their supervisors about nonworksubjects, and that the employees were only told not to talk toomuch on the job or while Welsh, an official from St. Louis,was in the plant; and that collections for flowers and presentswere taken up during working time by rank-and-file em-ployees with the permission of supervisors, and by the super-visors themselves."It became the burden of Respondent upon this showing byGeneral Counsel to advance legitimate and substantial busi-ness reasons for the discharge to avoid liability for violatingSection 8(a)(3) and (1) of the Act." Respondent, however, didnot contend that Jones and Parham interfered with efficiency,discipline, or production by their talking about the organizingof a union or seeking union representation during workingtime, or present evidence that this situation occurred. Neitherdid Respondent advance any other legitimate and substantialbusiness reasons for the discharges. It made no attempt toadvance evidence rebutting the evidence advanced by Gen-eralCounsel. It corroborated the testimony that the em-ployees were told not to talk too much during working timeby the testimony that Respondent discharged an employeefor continually talking during working time. This is the onlyprobative evidence it furnished that related to this matter.Respondent relies on the legal argument that working timebelongs exclusively to Respondent, that only conduct relatingto work may be engaged in during working time, and theengaging in talk relating to the organizing of a union or theseeking of union representation during working time is by itsnature disruptive and grounds for discharge. Respondent, inits brief, supports this position by a quotation fromPeytonPacking Company, Inc.,49 NLRB 828,'2 in which the Boardstates that working time is for work, and therefore it is withinthe province of an employer to promulgate and enforce a rule10Kamp Togs, Inc.,148 NLRB 196;Cotton Lumber Company,182NLRB No.43; N.L.R.B. v. Tru-Line Products Company,324 F.2d 614, 616(C.A. 6), cert. denied 377 U.S. 906, enfg. 138 NLRB 964;N.L.R.B. v.D'Armigene, Inc.,353 F.2d 406, 409-411 (C.A. 2), enfg. 148 NLRB 2;N.L.R.B. v. WTWJ, Inc.,268 F.2d 346, 347-348 (C.A. 5), enfg. 120 NLRB1180;Ames Ready Mixed Concrete, Inc.,,170 NLRB No. 174, enfd. 411F.2d 1159 (C.A. 8)." N.L.R.B. v. Great Dane Trailers,388 U.S. 26, 34;N.L.R.B. v. Fleet-wood Trailer Co.,389 U.S. 375;N.L.R.B. v. Duncan Foundry and MachineWorks,75 LRRM 2781 (C.A. 7), enfg. 176 NLRB No. 31." Enfd. 142 F.2d 1009 (C.A. 5), cert. denied 323 U.S. 430. WELSH CO. OF THE SOUTH225prohibiting union solicitation during working hours, and thatsuch a rule must be presumed to be valid in the absence ofevidence that it is adopted for a discriminatory purpose. Thisis the law on the promulgation of a no-solicitation rule. Asthe Board states in the matter quoted the validity of the rulemay be rebutted. " In any event, this particular quotationfromPeyton Packingis inapposite, as I have found there wasnot any no-solicitation rule. The sincerity of this defense isvery questionable by reason of the unrebutted testimony thatRespondent permitted nonunion talk during working timebetween rank-and-file employees and between rank-and-fileemployees and supervisors, and permitted collections forflowers and presents during working time by rank-and-fileemployees with permission of supervisors and by the super-visors themselves.Respondent's second defense that talk about unions duringworking time isper sedisruptive and grounds for dischargealso lacks merit. Section 7 of the Act gives to employees astatutory right to engage in organizational and other unionactivity. There is not a condition attached to this right thatitmay not be engaged in in working areas during workingtime. On the other hand, Congress did not intend that it takeprecedence over the employer's right to protect his property.The Board and courts have held that there must be an accom-modation between the right of the employees and the right ofthe employer. They have held that in the absence of a validno-solicitation rule this accommodation is expressed in theprinciple that employees may engage in union activity inworking areas during working time if it does not interferewith efficiency, discipline, or production. A discharge forengaging in union activity in a working area during workingtime is an unfair labor practice if the evidence discloses thatit stemmed from hostility to union activity, and therefore tounion membership, a consequence of it, and not from interfer-ence with or disruption of efficiency, discipline, or produc-tion."There is a complete absence of any evidence that showsthat Jones' and Parham's union activity interfered with effi-ciency, discipline, or production, while on the other handthere is substantial evidence that Respondent is hostile tounion activity, union membership, and union representation,and discharged Jones and Parham because they engaged inunion activity, with the consequences of union membershipand representation, to discourage membership in a union.For the above reasons, I find and conclude that Respond-ent violated Section 8(a)(3) and (1) of the Act by dischargingJones and Parham on May 28, 1970.15Respondent takes exception to my ruling in granting amotion for separation of witnesses that Jones and Parham,dischargees, could remain in the hearing room during thetestimony of other witnesses. This ruling was within my dis-cretion. SeeTIL Sportswear Corp.,131 NLRB 176, 177, fn.1, affd. 302 F.2d 186 (C.A.D.C.). Respondent also appears totake exception to my questioning of witnesses on mattersinitiated or opened up by counsel. I find my questions to bewithin the authority given me in Section 102.35 of the Board'sRules and Regulations, Series 8, as amended, and Section101.10(a) of the Board's Statements of Procedure, Series 8, asamended.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connection with operations described in sectionI,above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDYIn order to effectuate the policies of the Act, I find that itisnecessary that the Respondent be ordered to cease anddesist from the unfair labor practices found and from like orrelated invasions of the employees' Section 7 rights; to takecertain affirmative action, including the offering of reinstate-ment to Lillie Elizabeth Parham and Frances Marie Jones,with backpay computed on a quarterly basis, plus interest at6 percent per annum, as prescribed inF.W. Woolworth Com-pany,90 NLRB 289, andIsis Plumbing & Heating Co.,138NLRB 716; and to post appropriate notices.Upon the basis of the foregoing findings of fact, and theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Sec-tion 2(2) of the Act and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent, in violation of Section 8(a)(1) of the Act,has interrogated and threatened employees; and has given animpression of surveillance, with respect to their rights underSection 7 of the Act to become members of a union, engagein union activity, and select and authorize a union to be theircollective-bargaining representative.4. Respondent, in violation of Section 8(a)(3) and (1) of theAct, discriminatorily discharged employees Lillie ElizabethParham and Frances Marie Jones because they engaged inunion activity to become members of a union and to selectand authorize a union to be their collective-bargaining repre-sentative.5.Respondent did not promulgate a discriminatory no-solicitation rule or seek to enforce discriminatonly a no-solicitation rule as alleged in the complaint, and this allega-tion in the complaint should be dismissed.6.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER16Respondent Welsh Company of the South, Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogating and threatening employees and givingthem the impression of surveillance, in regard to their rightsto become members of a union, to engage in union activity,and to select and authorize the Union, or any other labor1'See alsoRepublic Aviation Corporation vN.LR B,324 U S 793,Stoddard-Quirk Manufacturing Co.,138 NLRB 615,Walton Manufactur-ing Company,126 NLRB 679, enfd 289 F 2d 117 (C.A. 5).1'Stoddard-Quirk Manufacturing Co,138 NLRB 615,Greentree Elec-tronics,176 NLRB No 127, enfd 75 LRRM 2656(C.A. 9)11Cases cited in fn 1016In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization,to act as their collective-bargaining representa-tive.(b)Discouraging membership in the Union or any otherlabor organization,by discharging employees because theyengage in union activity to become members of the Union, orany other labor organization,or to select or authorize theUnion,or any other labor organization,to act as their bar-gaining representative,or otherwise discriminate againstthem in regard to the hire and tenure of their employment orany term or condition of employment for the above-statedreasons.(c) In like or related manner interfering with,restraining,or coercing employees in the exercise of their rights to self-organization,to form labor organizations,to join or assist theUion,or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engagein concerted activities for the purpose of collective bargain-ing, or other mutual aid or protection,or to refrain from anyand all such activities,except to the extent that such rightmay be affected by an agreement requiring membership in alabor organization as a condition of employment as author-ized in Section 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which I find willeffectuate the purposes of the Act:(a)Offer immediate reinstatement to employees LillieElizabeth Parham and Frances Marie Jones to their formerjobs or,if those jobs no longer exist,to substantially equiva-lent jobs, without prejudice to their seniority and other rightsand privileges,and make them whole for any loss of earningstheymay have suffered by reason of the discriminationagainst them with interest at 6 percent per annum,as pro-vided in the above section identified as "The Remedy."(b)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of their rights to full reinstatement,upon application afterdischarge from the Armed Forces,in accordance with theSelective Service Act and the Universal Military Training andService Act.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying,all payrollrecords social security payment records,timecards,personnelrecords and reports, and all other records relevant andmaterial to Respondent's compliance with the provisions ofthis Order.(d) Post at its plant and office in Union Springs, Alabama,copies of the attached notice marked"Appendix.""Copies ofsaid notice,on forms provided by the Regional Director forRegion 15,after being duly signed by Respondent's author-ized representative,shall be posted by it immediately uponreceipt thereof,and be maintained by it for 60 consecutivedays thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasona-ble steps shall be taken by Respondent to insure that saidnotices are not altered,defaced,or covered by any othermaterial.(e) Notify the Regional Director for Region 15, in writing,within 20 days from the date of the receipt by the Respondentof this Trial Examiner'sDecision and Recommended Order,what steps the Respondent has taken to comply therewith."IT IS RECOMMENDED that unless on or before 20 daysfrom the date of the receipt of this Trial Examiner'sDecisionand recommended Order the Respondent notifies the Re-gional Director in writing that it will comply with the forego-ing recommendations, the National Labor Relations Boardissue an order requiring the Respondent to take the actionaforesaid.IT IS FURTHER RECOMMENDED that the complaint,insofaras it alleges a violation of Section 8(a)(1) of the Act by thepromulgation of a discriminatory no-solicitation rule or dis-criminatory enforcing a no-solicitation rule be dismissed." In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board."" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 15, in writing,within 20 days fromthe date of this Order,what steps the Respondent has taken to complytherewith."